DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 17, 2020 for application number 17/023,653. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0016950 filed on February 12, 2020.

Disposition of Claims
     Claims 1-20 are pending in this application.
     Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATO – (US 2017/0152885 A1).

With regard to claim 1, KATO (Figs. 1 and 8-9) disclose:
A crankshaft (3) oil supply structure (Please see KATO Annotated Fig. 1 below) comprising:
an upper engine block (81) having upper end saddles (501, 502) positioned at both ends thereof and an upper crank saddle (601) positioned between the upper end saddle (501, 502)s; 
a lower engine block (82) formed with a plurality of lower crank saddle (701); 
an upper end bearing (801) formed with an end bearing hole (42G) and mounted on each of the upper end saddles (501, 502);
an upper main bearing (901) formed with at least one main bearing hole (41G) and mounted on the upper crank saddle (601);
a lower bearing (41L and 42L) mounted on each lower crank saddle (701) of the plurality of lower crank saddles (701); and 
a crankshaft (3) formed with an end journal (62A) supported by the upper end bearing (801), a main bearing journal (61A) supported by the upper main bearing (901), and a crank pin journal (5),
wherein the at least one main bearing hole (41G) is larger than the end bearing hole (42G) (Please see Figs. 1 and 8-9 and [0083]: i.e. at least larger in terms of groove depth, D1 > D2).





    PNG
    media_image1.png
    736
    1235
    media_image1.png
    Greyscale

KATO Annotated Fig. 1

With regard to claim 2, KATO disclose the crankshaft oil supply structure according to claim 1, and further on KATO also discloses:
wherein the at least one main bearing hole (41G) is a slotted hole formed along a circumferential direction of the upper main bearing (801).

With regard to claim 3, KATO disclose the crankshaft oil supply structure according to claim 2, and further on KATO also discloses:
wherein the at least one main bearing hole (41G) comprises a first main bearing hole and a second main bearing hole (Please see KATO Annotated Fig. 1 above).

With regard to claim 4, KATO disclose the crankshaft oil supply structure according to claim 1, and further on KATO
a first saddle groove formed on an inner circumferential surface of the upper crank saddle (601) along a circumferential direction of the upper main bearing (901) (Please see KATO Annotated Fig. 1 above).

With regard to claim 5, KATO disclose the crankshaft oil supply structure according to claim 4, and further on KATO also discloses:
a second saddle groove formed on an inner circumferential surface of at least one upper end saddle (501) among the upper end saddles (501, 502) along a circumferential direction of the upper end bearing (801) (Please see KATO Annotated Fig. 1 above).

With regard to claim 6, KATO disclose the crankshaft oil supply structure according to claim 1, and further on KATO also discloses:
a main bearing groove having a predetermined width (at this instant any width) formed along a circumferential direction inside the upper main bearing (Please see KATO Annotated Fig. 1 above).

With regard to claim 7, KATO disclose the crankshaft oil supply structure according to claim 6, and further on KATO also discloses:
wherein the main bearing groove is formed to connect both ends of the upper main bearing (901) (Please see KATO Annotated Fig. 1 above).

With regard to claim 8, KATO disclose the crankshaft oil supply structure according to claim 6, and further on KATO
wherein the upper end bearing (801) is formed with an end bearing groove having a narrower width than a width of the main bearing groove, and the end bearing groove is formed on an inner circumferential surface of the upper end bearing along a circumferential direction of the upper end bearing (Please see KATO Annotated Fig. 1 above).

With regard to claim 9, KATO disclose the crankshaft oil supply structure according to claim 8, and further on KATO also discloses:
wherein the end bearing groove is formed in a predetermined angle (At this instant any angle) range from one end of the upper end bearing along the circumferential direction of the upper end bearing (Please see KATO Annotated Fig. 1 above).

With regard to claim 10, KATO disclose the crankshaft oil supply structure according to claim 9, and further on KATO also discloses:
wherein the end bearing groove comprises: a first end groove having a constant depth; and a second end groove whose depth becomes shallow along the circumferential direction of the upper end bearing (Please see KATO Annotated Fig. 1 above).

With regard to claim 11, KATO disclose the crankshaft oil supply structure according to claim 1, and further on KATO also discloses:
wherein a lower bearing groove is formed on an inner circumferential surface of the lower bearing, and a depth of the lower bearing groove increases toward an end of the lower bearing (Please see KATO Annotated Fig. 1 above).

With regard to claim 12, KATO disclose the crankshaft oil supply structure according to claim 1, and further on KATO also discloses:
wherein the crankshaft (3) includes a crank pin oil supply passage (51a) configured to communicate with the main bearing journal (61A) and the crank pin journal (5) (Please see KATO Annotated Fig. 1 above).

With regard to claim 13, KATO (Fig. 1) disclose:
A crankshaft oil supply structure (Please KATO Annotated Fig. 1 below) comprising (Please follow similar/equivalent limitations as explained in claims 1-12 above):
an upper engine block having upper end saddles positioned at both ends thereof and a first crank saddle and a second crank saddle which are positioned between the upper end saddles; 
a lower engine block formed with a plurality of lower crank saddles; 
an upper end bearing formed with an end bearing hole and mounted on each of the upper end saddles; 
a first main bearing and a second main bearing each having a main bearing hole and respectively mounted on the first crank saddle and the second crank saddle; 
a lower bearing mounted on each lower crank saddle of the plurality of lower crank saddles; and 
a crankshaft formed with an end journal supported by the upper end bearing, a first main bearing journal supported by the first main bearing, a second main bearing journal supported by the second main bearing, and a crank pin journal, 
wherein the crankshaft is formed with a crank pin oil supply passage configured to communicate with the first main bearing journal and the crank pin journal, and 
wherein the main bearing hole is larger than the end bearing hole.

With regard to claim 14, KATO disclose the crankshaft oil supply structure according to claim 13, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above):
wherein the main bearing hole is a slotted hole formed along a circumferential direction of the first main bearing and the second main bearing respectively.

With regard to claim 15, KATO disclose the crankshaft oil supply structure according to claim 14, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above):
wherein the main bearing hole is formed with a first main bearing hole and a second main bearing hole.

With regard to claim 16, KATO disclose the crankshaft oil supply structure according to claim 13, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above):
a first saddle groove formed on an inner circumferential surface of each of the first crank saddle and the second crank saddle along a circumferential direction of the first main bearing and the second main bearing respectively.

With regard to claim 17, KATO disclose the crankshaft oil supply structure according to claim 13, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above
a second saddle groove formed on an inner circumferential surface of at least one upper end saddle among the upper end saddles along a circumferential direction of the upper end bearing.

With regard to claim 18, KATO disclose the crankshaft oil supply structure according to claim 13, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above):
a main bearing groove having a predetermined width formed along a circumferential direction respectively inside the first main bearing and the second main bearing, and wherein the main bearing groove is formed to connect both ends of the first and the second main bearings.

With regard to claim 19, KATO disclose the crankshaft oil supply structure according to claim 18, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above):
wherein the upper end bearing is formed with an end bearing groove having a narrower width than a width of the main bearing groove, and the end bearing groove is formed on an inner circumferential surface of the upper end bearing along a circumferential direction of the upper end bearing, and wherein the end bearing groove is formed in a predetermined angle range from one end of the upper end bearing along the circumferential direction of the upper end bearing.

With regard to claim 20, KATO disclose the crankshaft oil supply structure according to claim 13, and further on KATO also discloses (Please follow similar/equivalent limitations as explained in claims 1-12 above):
wherein a lower bearing groove is formed on an inner circumferential surface of the lower bearing, and a depth of the lower bearing groove increases toward an end of the lower bearing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747